Exhibit IMPLANT SCIENCES COMPLETES $5.6 MILLION FINANCING LAURUS AND BRIDGE BANK OBLIGATIONS RETIRED IN CONNECTION WITH FINANCING WAKEFIELD, MA. December 16, 2008…Implant Sciences Corporation (NYSE Alternext US: IMX), a supplier of sophisticated systems and sensors for the homeland security market and related industries, today announced the execution of a Note and Warrant Purchase Agreement with DMRJ Group, LLC (“DMRJ”) on December 10, 2008.DMRJ Group, LLC is a Delaware limited liability company affiliated with Platinum Partners Value Arbitrage FundL.P., an accredited institutional investor with its investment manager headquartered in New York, New York. The Company issued a Senior Secured Convertible Promissory Note to DMRJ in the principal amount of $5.6 million, which bears interest at the rate of 11% per annum and is initially convertible at a price of $0.26 per share.The terms of the Note required the Company to prepay $616,000 of interest upon the issuance of the Note; repay $1,000,000 of principal on December 24, 2008; and repay the remaining principal, together with all outstanding interest and all other amounts due and owing under the Note, on December 10, 2009.In addition, the Company issued a five-year warrant to purchase 1.0 million shares of the Company’s common stock at an initial exercise price of $0.26 per share.In lieu of paying DMRJ any commitment fees, closing fees or other fees in connection with this transaction, the Company transferred to DMRJ its holdings of 1,500,000 shares of common stock of CorNova, Inc., a privately-held, development stage medical device company in which the Company held an approximate 15% ownership interest. The Company used approximately $477,000 of the proceeds from the sale of the Note and Warrant to repay all of its outstanding indebtedness to Bridge Bank, N.A. and approximately $1,161,000 of the proceeds to redeem all of the Series D Preferred Stock held by Laurus Master Fund, Ltd. and its affiliates.The Company intends to use the balance of the net proceeds for working capital and general corporate purposes.Additionally, as a condition of this financing, the Company agreed to replace two members of its Board of Directors agreeable to DMRJ Group.Dr. Michael Szycher and Mr. David Eisenhaure have resigned from the Board of Directors effective December 31, 2008. Phillip C. Thomas, President and CEO of Implant Sciences, stated, “We are pleased to have completed this financing in a very difficult credit and capital-raising environment.This financing supports our continuing efforts to strengthen the Company’s balance sheet while providing the working capital needed to grow our Security, Safety, and Defense business.In addition to the provision of capital, the financing also facilitated our ability to retire our obligations to Laurus and Bridge Bank.” Mr.
